UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1615


TINIKA S. WARREN,

                    Plaintiff - Appellant,

             v.

JOSH STEIN, Attorney General; CITY OF GREENSBORO, Attorney Office;
ELISE GREEN, Heir of Andrew Warren; TAKISHA WILSON, Heir of Andrew
Warren; JEANETTE WARREN, Heir of Andrew Warren; ANDREW HEIRS, Heir
of Andrew Warren; GUILFORD COUNTY CHILD SUPPORT,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:17-cv-01061-TDS-JLW)


Submitted: September 24, 2019                               Decided: September 26, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tinika S. Warren, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tinika S. Warren appeals the district court’s order denying her motion for

settlement. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. See Warren v. Stein, No. 1:17-cv-01061

(M.D.N.C. May 10, 2019). We grant Warren’s motion for leave to proceed in forma

pauperis, deny her motion to expedite, and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2